VOYA LETTERHEAD LAW/PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY SENIOR COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM May 8, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk BY EDGARLINK Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Voya Flexible Income File Nos.: 333-109622 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended that: · The form of the Prospectus Supplement, Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 16, 2015. If you have any questions, please call the undersigned at (860) 580-2810. Sincerely, /s/ Brian H. Buckley Brian H. Buckley RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo ]
